DETAILED ACTION
The applicant’s Request for Continued Examination filed on April 14, 2022 has been acknowledged. Claims 10 and 14-21 have been canceled. Claims 1-9, 11-13 and 22-30, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13, 22-24, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama.
As per claim 1, Stinson discloses a geo-based method for improving reliability when performing an image-based appraisal on a target asset (Abstract), comprising:
	providing software, wherein at least a portion of the software is installed in a tangible non-transitory computer-readable storage medium of a mobile technology platform associated with a user, wherein the mobile technology platform includes image capture and location awareness functionalities (Page 4, paragraph [0048], Page 8, paragraph [0064], Page 9, paragraph [0072] and Page 11, paragraph [0078]; discloses that the system contains a mobile platform which can communicate and process images which are taken by appraiser. In doing so the system includes software which captures images, the location of the images as well as other data associated with the image. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property. Page 10, paragraph [0074]; discloses that the software is installed on a computer readable storage medium);
	wherein the software is provided as at least one of an application on the mobile technology platform or as a distributed application comprising a component stored within a remote server and a client portion stored on the mobile technology platform (Page 10, paragraphs [0074]-[0077] and Page 11, paragraphs [0078]-[0079]; discloses that the application can be stored within a remote server and client portion stored on the mobile technology platform),
	obtaining a set of comparable assets to be used as a basis for establishing the appraisal value of the target asset (Page 4, paragraph [0050]; discloses that each image captured is Page 5, paragraph [0052]; discloses that a set of comparable assets are collected for establishing the appraisal);
	for each of the target asset and the comparable assets, providing at least one of a predetermined location in a dataset that is accessible by the software (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address. This is compared to the location address of the property).
	repeating, until n images have been captured (Page 9, paragraphs [0071]-[0072]; discloses that the process can be repeated for each image and that each image has a corresponding location which is verified by the system), where n≥1 (At least one image), the steps of receiving, from the user, a request to capture an image to be associated with the target asset using the mobile technology platform, wherein the target asset is selected from the group consisting of the asset and the comparable assets (Page 6, paragraph [0057]; discloses that at any time the appraiser can add photographs. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property),
	using the software and the location awareness functionalities to automatically compare a location of the mobile technology platform with respect to the target asset when the image is to be captured (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing using the software. As such Stinson is using the software as they are interfacing with it to verify the information. The Examiner notes the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005)), and	
	using the n images to determine an appraisal value of the asset (Page 4, paragraphs [0048] and [0050] and Page 5, paragraphs [0051]-[0054]; discloses that the images as well as other collected data such as the location information is collected and used to determine an appraisal value of the asset); 
wherein the location awareness functionalities comprise at least one GPS tracking or signal triangulation (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address).
While Stinson does disclose checking for errors and violations in the submitted data and images (Page 4, paragraph [0050]) it is not explicit in that if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the target asset or within the geofence associated with the target asset, then using the software to automatically grant the request, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request.
Kanayama, which like Stinson talks about capturing images, teaches it is known if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the target asset or within the geofence associated with the target asset, then using the software to automatically grant the request, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and that the predetermined geofence or a predetermined distance d in a dataset that is accessible by the software (Page 2, paragraphs [0008], [0011] and [0012]; teaches that it is known to use the location of the mobile device to determine if it is within a predetermined radius from an area or location. If the location is outside the predetermined area than the capturing of the image is restricted or denied. If the location is inside the predetermined area the capturing of the image is permitted or granted. Page 5, paragraph [0042]; teaches that the mobile device itself the camera includes the GPS for collecting the location information and to make the determination using software. Page 2, paragraph [0012]; teaches that there are various ways the image capture can be restricted including disabling the functionality using the software. This is consistent with the applicant’s arguments on page 15 of the arguments filed on April 14, 2022, which establishes that disabling taking a picture would be anything that disables the ability to press a shutter button or touching a touchscreen. In this case the reference establishes preventing the input which would cause capture. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location. While the applicant has argued that the Kanayama reference is limited to “theft and misuse” and only applies “if it is taken away from its installed location” the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. 
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the verification or validation of the location includes determining a distance d of the geofence associated with the target asset, then capturing the image, and otherwise denying the request, which is using a geofence or boundary to determine when or if an image can be taken and received. 
	The secondary reference Kanayama teaches an image capture system which defines an area of use, that is to say an area where the camera can take images and an area where the use of the camera is prevented or denied. Kanayama establish this is done as a means of ensuring privacy and to present misuse of the device and that the use of these techniques was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the verification techniques discloses in Stinson with the image capturing restrictions based on location taught in Kanayama.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Kanayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson, with image capture restrictions as taught by Kanayama, for the purposes of ensuring privacy and to prevent misuse. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location.
As per claim 2, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the asset is real estate (Page 3, paragraph [0046]; discloses that the asset is real estate).
As per claim 3, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the n images include at least one image of each comparable asset (Page 5, paragraph [0052]; discloses that the system includes and compares data and images from all comparable sales).
As per claim 4, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses where there are at least 3 comparable assets, and no greater than 5 comparable assets (Figures, 3-5; discloses that the images of comparable assets are at least 3).
The Examiner further notes that the number of comparable assets is a matter of design choice, as this is merely a number which can be tailored to the situation. As too many comparable properties would make to complicated while too few wouldn’t yield a more accurate result.
As per claim 5, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the software renders, on a display associated with the mobile technology platform, a window containing a plurality of icons, wherein each of said plurality of icons is associated with one of the asset and the comparable assets (Figures, 3-5; discloses various displays which contain various icons which are associated in some manner with the comparable assets being shown. Figures 9-14; disclose the software interface which has various inputs and icons for entering data regarding the assets).
As per claim 13, Stinson discloses a geo-based method for improving reliability of associating a captured image with an asset (Abstract), comprising:
providing software, wherein at least a portion of the software is installed in an tangible non-transitory computer-readable storage medium of a mobile technology platform associated with a user, wherein the mobile technology platform includes image capturing and location awareness functionalities (Page 4, paragraph [0048], Page 8, paragraph [0064], Page 9, paragraph [0072] and Page 11, paragraph [0078]; discloses that the system contains a mobile platform which can communicate and process images which are taken by appraiser. In doing so the system includes software which captures images, the location of the images as well as other data associated with the image. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property. Page 10, paragraph [0074]; discloses that the software is installed on a computer readable storage medium);
wherein the software is provided as at least one of an application on the mobile technology platform or as a distributed application comprising a component stored within a remote server and a client portion stored on the mobile technology platform (Page 10, paragraphs [0074]-[0077] and Page 11, paragraphs [0078]-[0079]; discloses that the application can be stored within a remote server and client portion stored on the mobile technology platform),
providing, in a dataset that is accessible by the software, at least one of a predetermined location (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address. This is compared to the location address of the property).
receiving, from the user, a request to capture an image to be associated with the asset using the mobile technology platform (Page 6, paragraph [0057]; discloses that at any time the appraiser can add photographs. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property);
a location of the mobile technology platform when the image was captured with respect to the asset (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing using the software. While the applicant alleges that the claims are an automatic process not requiring any manual actions from the user, the claims merely recite “using at least one of the software and a remote server” the level of involvement of the software or server is not requiring just that it is involved in the process. As such Stinson is using the software as they are interfacing with it to verify the information); and
wherein the location awareness functionalities comprise at least one of GPS tracking or signal triangulation (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address).
While Stinson does disclose checking for errors and violations in the submitted data and images (Page 4, paragraph [0050]) it is not explicit in that if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then using the software to automatically grant the request, and otherwise disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d.
Kanayama, which like Stinson talks about capturing images, teaches it is known if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then using the software to automatically grant the request, and otherwise disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d (Page 2, paragraphs [0008], [0011] and [0012]; teaches that it is known to use the location of the mobile device to determine if it is within a predetermined radius from an area or location. If the location is outside the predetermined area than the capturing of the image is restricted or denied. If the location is inside the predetermined area the capturing of the image is permitted or granted. Page 5, paragraph [0042]; teaches that the mobile device itself the camera includes the GPS for collecting the location information and to make the determination using software. Page 2, paragraph [0012]; teaches that there are various ways the image capture can be restricted including disabling the functionality using the software. This is consistent with the applicant’s arguments on page 15 of the arguments filed on April 14, 2022, which establishes that disabling taking a picture would be anything that disables the ability to press a shutter button or touching a touchscreen. In this case the reference establishes preventing the input which would cause capture. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location. While the applicant has argued that the Kanayama reference is limited to “theft and misuse” and only applies “if it is taken away from its installed location” the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. 
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the verification or validation of the location includes determining a distance d of the geofence associated with the target asset, then capturing the image, and otherwise denying the request, which is using a geofence or boundary to determine when or if an image can be taken and received. 
	The secondary reference Kanayama teaches an image capture system which defines an area of use, that is to say an area where the camera can take images and an area where the use of the camera is prevented or denied. Kanayama establish this is done as a means of ensuring privacy and to present misuse of the device and that the use of these techniques was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the verification techniques discloses in Stinson with the image capturing restrictions based on location taught in Kanayama.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Kanayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson, with image capture restrictions as taught by Kanayama, for the purposes of ensuring privacy and to prevent misuse. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location.
As per claim 22, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses performing an appraisal on a target asset by: obtaining a set of comparable assets to be used as a basis for establishing the appraisal value of the target asset (Page 4, paragraph [0050]; discloses that each image captured is Page 5, paragraph [0052]; discloses that a set of comparable assets are collected for establishing the appraisal);
	repeating, until n images have been captured, where n ≥ 1, (At least one image) the receiving step, the determining step, and the granting or denying step for the target asset and/or the set of comparable assets (Page 9, paragraphs [0071]-[0072]; discloses that the process can be repeated for each image and that each image has a corresponding location which is verified by the system);
using the n images to determine an appraisal value of the target asset (Page 4, paragraphs [0048] and [0050] and Page 5, paragraphs [0051]-[0054]; discloses that the images as well as other collected data such as the location information is collected and used to determine an appraisal value of the asset).
As per claim 23, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the asset is real estate (Page 3, paragraph [0046]; discloses that the asset is real estate).
As per claim 24, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the n images include at least one image of each comparable asset (Page 5, paragraph [0052]; discloses that the system includes and compares data and images from all comparable sales).
As per claim 26, the combination of Stinson and Kanayama teaches the above-enclosed invention; Kanayama further teaches wherein determining the current location of the user with respect to a geofence associated with the asset comprises determining the GPS coordinates of the mobile technology platform associated with the user (Page 3, paragraph [0020]; teaches the location is determined using GPS and then compares it to the reference to determine the distance from the set location. Page 5, paragraph [0048]; teaches that the camera determines the GPS location).
As per claim 30, Stinson discloses a geo-based method for improving reliability of associating a captured image with an asset (Abstract), comprising:
providing software, wherein at least a portion of the software is installed in a tangible non-transitory computer-readable storage medium of a mobile technology platform associated with a user, wherein the mobile technology platform includes image capturing and location awareness functionalities (Page 4, paragraph [0048], Page 8, paragraph [0064], Page 9, paragraph [0072] and Page 11, paragraph [0078]; discloses that the system contains a mobile platform which can communicate and process images which are taken by appraiser. In doing so the system includes software which captures images, the location of the images as well as other data associated with the image. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property. Page 10, paragraph [0074]; discloses that the software is installed on a computer readable storage medium); 
wherein the software is provided as at least one of an application on the mobile technology platform or as a distributed application comprising a component stored within a remote server and a client portion stored on the mobile technology platform (Page 10, paragraphs [0074]-[0077] and Page 11, paragraphs [0078]-[0079]; discloses that the application can be stored within a remote server and client portion stored on the mobile technology platform),
providing, in a dataset that is accessible by the software, at least one of a predetermined location (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address. This is compared to the location address of the property).
receiving, from the user, a request to capture an image of the asset using the mobile technology platform (Page 6, paragraph [0057]; discloses that at any time the appraiser can add photographs. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property);
using the software and the location awareness functionalities associated with the mobile technology platform to automatically determine a current location of the mobile technology platform with respect to the asset (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing using the software. While the applicant alleges that the claims are an automatic process not requiring any manual actions from the user, the claims merely recite “using the software” the level of involvement of the software is not requiring just that it is involved in the process. As such Stinson is using the software as they are interfacing with it to verify the information); and
wherein the location awareness functionalities comprise at least one of GPS tracking or signal triangulation (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address).
While Stinson does disclose checking for errors and violations in the submitted data and images (Page 4, paragraph [0050]) it is not explicit in that if the current location of the mobile technology platform is automatically determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then capturing the image, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d.
Kanayama, which like Stinson talks about capturing images, teaches it is known if the current location of the mobile technology platform is automatically determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then capturing the image, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d (Page 2, paragraphs [0008], [0011] and [0012]; teaches that it is known to use the location of the mobile device to determine if it is within a predetermined radius from an area or location. If the location is outside the predetermined area than the capturing of the image is restricted or denied. If the location is inside the predetermined area the capturing of the image is permitted or granted. Page 5, paragraph [0042]; teaches that the mobile device itself the camera includes the GPS for collecting the location information and to make the determination using software. Page 2, paragraph [0012]; teaches that there are various ways the image capture can be restricted including disabling the functionality using the software. This is consistent with the applicant’s arguments on page 15 of the arguments filed on April 14, 2022, which establishes that disabling taking a picture would be anything that disables the ability to press a shutter button or touching a touchscreen. In this case the reference establishes preventing the input which would cause capture. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location. While the applicant has argued that the Kanayama reference is limited to “theft and misuse” and only applies “if it is taken away from its installed location” the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. 
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the verification or validation of the location includes determining a distance d of the geofence associated with the target asset, then capturing the image, and otherwise denying the request, which is using a geofence or boundary to determine when or if an image can be taken and received. 
	The secondary reference Kanayama teaches an image capture system which defines an area of use, that is to say an area where the camera can take images and an area where the use of the camera is prevented or denied. Kanayama establish this is done as a means of ensuring privacy and to present misuse of the device and that the use of these techniques was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the verification techniques discloses in Stinson with the image capturing restrictions based on location taught in Kanayama.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Kanayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson, with image capture restrictions as taught by Kanayama, for the purposes of ensuring privacy and to prevent misuse. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location.
Claim(s) 6-9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama, further in view of Lee et al. (US 2007/0035616 A1) hereafter Lee.
As per claim 6, the combination of Stinson and Kanayama teaches the above-enclosed invention; however while the combination discloses capturing images it fails to explicitly state, wherein receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons.
Lee, which like Stinson and Kanayama talks about capturing images, teaches it is known when receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches a mobile device similar to the one shown in Stinson, which displays a series of icons or buttons which are used to carry out various functions. These functions include capturing images, creating a thumbnail of the image and storing the images in a folder. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process).
	The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location. However, the combination fails to explicitly state that the request to capture the image includes a selection of one of the plurality of icons.
	Lee teaches a mobile image capture device which has a plurality of icons which perform various functions including the capturing an image using the camera.
	It would have been obvious to one of ordinary skill in the art to include in the real estate appraisal system/method of Stinson and Kanayama the ability to request the capture of the image by selecting an icon as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson and Kanayama, with the ability to capture a photo using an icon as taught by Lee, for the purposes of capturing images using known functions. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process.
As per claim 7, the combination of Stinson, Kanayama and Lee teaches the above-enclosed invention; Lee further teaches associating each captured image with the most recent of said plurality of icons selected by the user (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches that each captured image is associated with the most recent capture and icons selected by the user).
As per claim 8, the combination of Stinson, Kanayama and Lee teaches the above-enclosed invention; Lee further teaches after an image is captured, replacing the icon associated with the image with a thumbnail version of the image (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches that thumbnails are produced for each captured image).
As per claim 9, the combination of Stinson, Kanayama and Lee teaches the above-enclosed invention; Lee further teaches placing each captured image in a folder associated with the target asset (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches that one of the functions of the mobile device is to store the images in a folder).
As per claim 25, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the software renders, on a display associated with the mobile technology platform, a window containing a plurality of icons, wherein each of said plurality of icons is associated with one of the asset and the comparable assets (Figures, 3-5; discloses various displays which contain various icons which are associated in some manner with the comparable assets being shown. Figures 9-14; disclose the software interface which has various inputs and icons for entering data regarding the assets).
However while the combination discloses capturing images it fails to explicitly state, wherein receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons.
	Lee, which like Stinson and Kanayama talks about capturing images, teaches it is known when receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches a mobile device similar to the one shown in Stinson, which displays a series of icons or buttons which are used to carry out various functions. These functions include capturing images, creating a thumbnail of the image and storing the images in a folder. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process).
	The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location. However, the combination fails to explicitly state that the request to capture the image includes a selection of one of the plurality of icons.
	Lee teaches a mobile image capture device which has a plurality of icons which perform various functions including the capturing an image using the camera.
	It would have been obvious to one of ordinary skill in the art to include in the real estate appraisal system/method of Stinson and Kanayama the ability to request the capture of the image by selecting an icon as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson and Kanayama, with the ability to capture a photo using an icon as taught by Lee, for the purposes of capturing images using known functions. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process.
 
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama, further in view of Kahn et al. (US 2004/0004737 A1) hereafter Kahn.
As per claim 11, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses associating locative data with each captured image which specifies, respectively, the location at which the image was captured (Page 9, paragraph [0072]; discloses that the system uses GPS data to establish latitude, longitude and altitude which is locative data which specifically shows where the image was captured and ensures it corresponds to the correct location for appraisal).
While the combination establishes associating locative data with each captured image which specifies, respectively, the location at which the image was captured, it is not explicit that it includes temporal data with each captured image which specifies at which time the image was captured.
Kahn, which like the combination talks about capturing images, teaches it is known to capture both locative and temporal data and to associate both the locative and temporal data with each captured image which specifies, respectively, the location and time at which the image was captured (Page 2, paragraph [0012]; teaches that it is known in real estate to take pictures of different properties and the location and time information is used for organizing the information. Page 10, paragraph [0098]; teaches it is known to store in a metadata database both temporal data such as date and time along with location or locative information so that the information can be organized and retrieved more easily. Since Stinson already collects location information it would have been obvious to also collect time and date information as done in Kahn to help organize the data making it easier to manage as shown in Kahn).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location. However the combination fails to disclose that along with the locative to include the temporal information.
	The Kahn reference establishes that it is known to store both the location information and the temporal information to use this information to organize the image data.. 
	It would have been obvious to one of ordinary skill in the art to include in the real estate appraisals system of Stinson and Kanayama, with the ability to include the temporal data with the location data as shown in Kahn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kahn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson and Kanayama, with the ability to include the temporal data with the location data as shown in Kahn, for the purposes of organizing and managing the data. Since Stinson already collects location information it would have been obvious to also collect time and date information as done in Kahn to help organize the data making it easier to manage as shown in Kahn.
As per claim 12, the combination of Stinson and Kanayama teaches the above-enclosed invention; Kanayama further teaches wherein associating locative and temporal data with each captured image includes recording the locative and temporal data in metadata associated with the captured image (Page 2, paragraph [0012]; teaches that it is known in real estate to take pictures of different properties and the location and time information is used for organizing the information. Page 10, paragraph [0098]; teaches it is known to store in a metadata database both temporal data such as date and time along with location or locative information so that the information can be organized and retrieved more easily).
Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama, further in view of Hogasten (US 2011/0221599 A1) hereafter Hogasten.
As per claim 27, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses validating an image as corresponding to an asset by:
	obtaining an image for each member of a set of N assets, where N ≥ 1 (at least one image), and wherein, for the kth asset, where k Ɛ N, the image of the kth asset has a kth dataset associated therewith which includes locative data specifying the location of the kth asset (Page 4, paragraph [0050]; discloses that each image captured is Page 5, paragraph [0052]; discloses that a set of comparable assets are collected for establishing the appraisal. Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing, this is done for all pictures in the system); and 
	for at least one asset Ai Ɛ {A1, …, AN}, validating the image of the asset (Page 9, paragraphs [0071]-[0072]; discloses that the process can be repeated for each image and that each image has a corresponding location which is verified by the system) by
	(a) determining the location of the ith asset by ascertaining the geospatial coordinates of a physical address associated with the ith asset (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing, this is done for all pictures in the system. Page 9, paragraph [0072]; discloses that the system uses GPS data to establish latitude, longitude and altitude which is locative data which specifically shows where the image was captured and ensures it corresponds to the correct location for appraisal), 
	(b) comparing the determined location of said ith asset to the locative data specified for the ith asset in the ith dataset (Page 6, paragraph [0055]; discloses that the location of each property is compared to ensure that the appraisal is done on properties in a comparable zone such as a neighborhood, community, city, county, state, region or country. Page 10, paragraph [0073]; establishes that the collected data as well as the photographs are used to score and appraise the property by comparing with competing homes or comps), and 
	(c) if the determined location of the ith asset is within a predefined distance of the location specified for the ith asset is the ith dataset, then marking the image of the ith asset as validated, and otherwise the image as being potentially invalid (Page 4, paragraph [0050] and Page 9, paragraph [0072]; discloses that each property is evaluated for accuracy such as if the address matches or not. If the address matches it is considered valid or verified if not it is indicated as a potential error). 
While Stinson discloses that things that don’t match are considered errors it is not explicit that these are flagged in the system.
	Hogasten, which like Stinson talks about evaluating images, teaches it is known to flag errors or invalid entries in the system (Page 15, paragraph [0189]; teaches it is known to flag errors or problems and to consider them invalid. Since the purpose of Stinson is to identify errors and correct them it would have been obvious to flag those errors to ensure they are corrected in a timely manner).
	The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location.
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the errors are flagged. 
	The secondary reference Hogasten teaches it is known that errors or problems are flagged in the system.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the error handling techniques disclosed in Stinson and Kanayama with the handling errors by flagging those problems taught in Hogasten.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Hogasten, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by the combination of Stinson and Kanayama, with flagging errors as taught by Hogasten, for the purposes of correcting problems. Since the purpose of Stinson is to identify errors and correct them it would have been obvious to flag those errors to ensure they are corrected in a timely manner.
As per claim 28, the combination of Stinson, Kanayama and Hogasten teaches the above-enclosed invention; Stinson further discloses comprising performing the step of validating the image for each asset A1 Ɛ {A1, …, AN} (Page 9, paragraph [0072]; discloses that each image is validated as per the address of the asset in the photograph).
As per claim 29, the combination of Stinson, Kanayama and Hogasten teaches the above-enclosed invention; Stinson further discloses wherein at least one member of the set of N assets is a subject asset which is the subject of an appraisal or a comparable asset that is used to ascertain the value of the target asset (Page 9, paragraphs [0072]-[0073]; discloses that the member of the assets includes the subject of the appraisal and the comparables).

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-13, regarding the 101 rejections, the Examiner has removed the 101 rejections in light of the applicant’s amendments. Specifically that the “the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request”, limitation now recites a specific action that renders the claims into a practical application.
In response to the applicant’s arguments on pages 13-18 regarding the art rejections specifically that, “The Examiner cites Stinson for the features of an appraisal system that includes, inter alia, capturing and uploading images by an appraiser. (See Office Action, pages 8-10). However, in contrast to the claimed invention, Stinson merely describes the use of manual techniques to assist in identifying the location where an image was captured, in addition to use of audio recordings and other tools such as GPS-based maps to manually add location information to each image individually and/or manually verify locations where images were captured. (See, e.g., Stinson, paragraphs [0048], [0050], [0071 ]-[0072]).”
“With respect to at least independent claims 1 and 13, the Examiner acknowledges that Stinson does not disclose use of geofences to verify or validate, automatically or manually, location of captured images for association with an asset, and denying an image capture or association request if the capture device or user is not within a certain geographic proximity to the asset, and cites Doyle for this feature. ( See Office Action, pages 11-12).”
“As an initial matter, Applicant notes that independent claims 1 and 13 have been amended herein to recite, inter alia, the automatic disabling of image capture functions of a device if a request is made by a user to capture an image of an asset and the device used to capture the image is outside of a predefined area associated with the asset. As indicated in Applicant's previous response, Stinson only discloses the use of manual techniques to assist in identifying or verifying the location where an image was captured, and does not disclose the use of image awareness capabilities and software to automatically disable image capture functions upon a request to capture an image of an asset if the device is outside of a predetermined area associated with the asset, as recited in amended independent claims 1, 13, and 30. (See, e.g., Stinson, paragraphs [0048], [0050], [0071 ]-[0072]).”
“As indicated in the Advisory Action, Doyle would no longer be relevant if certain claim limitations in the proposed amendments submitted after-final amendment/response under AFCP2 were entered. These claim amendments are also provided in the present response, and accordingly Applicant submits that the rejections based on Doyle have been overcome.”
“As a side note, based on comment made during the Examiner interview, Applicant submits that "capturing an image" with a mobile technology platform merely means taking a picture of something, i.e., pressing a shutter button on the device or touching a touchscreen, which would then cause the device to convert light impinging on an internal sensor to digital image data and storing such data in memory. Applicant respectfully submits that this general meaning is what would be clear to one of ordinary skill in the art at the time the application was filed, especially based on reading the specification.”
“Kanayama describes a system and method for preventing theft and misuse of cameras specifically used for image monitoring systems (i.e., security cameras) by disabling a monitoring camera's image capture capabilities when it is removed from a single predetermined area for which its use is intended. (See, e.g., Kanayama, Abstract, paragraphs [0002]-[0006], [0007]-[0024], and [0052]-[0054], and FIGS. 2, 3a-3b, and 4). Such system is configured to disable a camera when it is moved away from an initial and known location, e.g., to prevent theft and misuse of the camera if it is taken away from its installed location. (Id., paras. [0005]-[0006]).”
“Applicant respectfully submits that the monitoring cameras of Kanayama are distinct from the mobile technology platforms (e.g. smartphones and the like) recited in the claims, which are designed to be taken and used in different locations rather than monitoring a single location. Applicant again submits that there is no motivation to combine Kanayama with Stinson, as relied on by the Examiner, and that a person of ordinary skill in the art would not look to Kanayama to cure the deficiencies of Stinson with respect to the present claims as amended herein. Kanayama provides a system that is geared toward theft prevention and avoiding misuse of networked cameras that are designed to be placed in a single location, by disabling them if they are removed from a predetermined area.”
“In contrast, the present claims recite a method for verifying the association of an image to be captured with an asset based on relative locations of the camera to a geofence associated with the asset, by disabling the camera function if it is not within a predetermined area associated with the asset. This usage is markedly different from the camera of Kanayama, which is designed to be placed in a fixed location and deactivated if it is removed from that location. Further, with the security cameras of Kanayama there are no requests to capture an image, with such requests being either allowed or denied by disabling the image capture function, as recited in the present claims. Instead, the cameras in Kanayama are monitoring cameras that are always "on" during their normal functioning, and are disabled only when they are removed from their installed locations.”
“On the final Continuation Sheet of the Advisory Action, the Examiner contends that: "Kanayama is not directed solely to theft, but also is used to prevent misuse of the device. Specifically paragraph [0014] establishes that invention can be used to prevent improper use such as taking shots that are not expected or approved by an administrator. This usage is appropriate as the purpose of the primary reference Stinson is to prevent misuse or preventing entry which is not expected or approved by the system." Applicant respectfully disagrees with this broad interpretation of Kanayama. The only "improper use" described by Kanayama (in paragraph [0014]) refers to "sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator)." This merely describes how privacy could be infringed when a monitoring camera is removed from its installed location, such that images of objects other than those being specifically monitored could appear unexpectedly to an administrator. Applicant respectfully submits that the Kanayama reference is directed toward theft and abuse prevention for security cameras, which is markedly different than the image-target validation to ensure that only images of an intended asset are captured, thereby preventing human error, as recited in the present claims.”
“Accordingly, Applicant again respectfully submits that there is no explicit or reasonable motivation, apart from hindsight based on the present disclosure, for a person of ordinary skill in the art to look to the security camera-deactivating theft prevention system of Kanayama to provide asset image validation based on location, especially as it is completely unrelated to the appraisal system of Stinson. To the extent that such device deactivation could be used to improve the appraisal system of Stinson, Applicant submits that this combination was inventively disclosed in the present disclosure and that, by combining Kanayama with Stinson, the Examiner is supplying such motivation to combine based on Applicant's own disclosure.”
	“Further, the mobile technology platforms recited in the claims (and described in Stinson) are clearly designed to be taken place-to-place to take pictures of things in different locations for appraisal purposes. In contrast, the monitoring cameras of Kanayama are designed to be installed at and monitor a single location, being deactivated when they are removed from such location. Accordingly, Applicant submits that a person of ordinary skill in the art (of appraisal systems) would not look to the essentially location-static monitoring cameras of Kanayama to modify the appraisal system of Stinson that employs mobile devices. Thus Applicant respectfully submits that the combination of Stinson with Kanayama fails to establish a prima facie case of obviousness with respect to the present claims.”
	“Accordingly, for at least the reasons provided above, reconsideration and withdrawal of the rejection under 35 U.S.C. § 103 of independent claims 1, 13, and 30, and of the claims that depend therefrom, is respectfully requested.”
	The Examiner respectfully disagrees.
While the applicant has argued that “Stinson merely describes the use of manual techniques to assist in identifying the location where an image was captured, in addition to use of audio recordings and other tools such as GPS-based maps to manually add location information to each image individually and/or manually verify locations where images were captured”, the claims do not exclude the user from manually performing the tasks. Rather the claims recite merely “using the software and location awareness functionalities to automatically compare” there is no limitation or requirements to define how the software is used. The Examiner notes the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). As discussed in the rejection Stinson uses the software on their device to perform the operations, thus it reads over the level of interaction of the software which is required by the claims.
The Examiner notes that the scope of the claims has been changed again to change it from denying the association of a previously captured image to denying the action of capturing the images, as stated during the interview on April 5, 2022 this change eliminates the Doyle reference as the action itself has changed. The Examiner notes that claim 30 previously required the denying of the capturing of the image, thus the Examiner has used the previous cited Kanayama reference to address these amended features.
As stated in the Advisory action dated April 11, 2022, while the applicant has argued that the reference is not for the same usage and as such one of ordinary skill would not have looked to the reference, the Examiner respectfully disagrees. As discussed during the Interview Kanayama is not directed solely to theft, but also is used to prevent misuse of the device. Specifically paragraph [0014] establishes that invention can be used to prevent improper use such as taking shots that are not expected or approved by an administrator. This usage is appropriate as the purpose of the primary reference Stinson is to prevent misuse or preventing entry which is not expected or approved by the system. This motivation was previously provided in the Final Office Action on December 14, 2021, which the applicant has argued a different use of the Kanayama reference the reference itself still provides motivation and additionally motivation under KSR has been provided. 
While the applicant has argued that the Kanayama reference is only directed toward image monitoring systems and is used to prevent theft, but as stated in the rejection the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written.
In response to applicant's argument that the reference is not for the same usage and as such one of ordinary skill would not have looked to the reference, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Further in response to applicant's argument that the reference is not for the same usage and as such one of ordinary skill would not have looked to the reference, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically the applicant has argued that the devices are not intended to be “taken and used in different locations”, the Examiner has not used to the Kanayama to establish the moving or transport of the camera but rather the fact it is known to disable a camera to prevent it from taking images based on a predefined location. Further the structure shown in Kanayama is fully capable of performing the intended use and as such it meets the claim.
As such the Examiner asserts that a proper prima facie case of obvious has been provided. Specifically a proper motivation has been provided and established above. Lacking any additional arguments from the applicant the Examiner has not been persuaded and the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Stinson in view of Kanayama, and, where appropriate, in further view of Lee and Hogasten.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anita Wilhelm, Yuri Takhteyev, Risto Sarvas, Nancy Van House, and Marc Davis. 2004. Photo annotation on a camera phone. Association for Computing Machinery, New York, NY, USA, 1403–1406. https://doi.org/10.1145/985921.986075.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	5-7-2022